The objections made by the appellants' counsel to the order appealed from, are all embraced in the following propositions: 1. That the certificate of deposit furnished by the relator was not such as the notice issued by the contracting board required. 2. That the question whether the certificate was in compliance with the notice was a judicial question which the board was required to decide; and, if its decision was erroneous, the error could not be corrected by mandamus. 3. That the contract with Case, who had no notice of the rights of the relator, was valid, and, as he is not a party to these proceedings, will remain valid notwithstanding the judgment; and that, under such circumstances, the power of the court should not be used to compel the execution of another contract for the same work. 4. That, if a mandamus was proper, there should have been an alternative writ, and not a peremptory writ in the first instance.
I think neither of these objections furnishes ground for reversing the judgment of the Supreme Court. Unless substance is to be disregarded, and importance attached to mere phraseology, the certificate of deposit furnished by the relator was in perfect accordance with the terms of the notice. The addition of the words, "in cash," to the expression, "has deposited four thousand dollars," would add nothing to the legal effect of the certificate. The obligation of the bank would be the same, with those words or without them. In neither case could it discharge that obligation without paying to the holder of it four thousand dollars in cash. Neither is it material that the deposit was in fact made in a check, and not in cash. It is, doubtless, to be presumed that the check was drawn against a cash deposit to the credit of the drawer already in the bank; in which case, the check constituted a cash deposit. It is, however, unimportant whether that was so or not. The notice contemplated only a general deposit of cash to the credit of the auditor; and, in such a transaction, *Page 384 
the cash deposited becomes the property of the bank, and all the right which is acquired by the person to whose use the deposit is made, is a credit against the bank to the amount of the deposit. (Chapman v. White, 2 Seld., 412.) It was, therefore, wholly immaterial whether the deposit was made in cash or credit, provided it was sufficient to constitute a consideration for the certificate, and, perhaps, even that was immaterial. (16 N.Y., 125.) If the notice had required a special deposit of cash to the credit of the auditor, so that the right of property in the article deposited would have vested in him, and the obligation of the bank have been merely that of bailee, the case would have been different, and would probably have required a different determination.
There was nothing of a judicial character in the action of the board in reference to the certificate of deposit. There are many questions requiring the decision of ministerial officers, which involve, to some extent, the exercise of legal discrimination in their solution, but which are not regarded as judicial questions, and consequently the decision of them is not conclusive in collateral proceedings. A sheriff is required, when process is placed in his hands for service, to decide whether it is in conformity with law; but it was never claimed that his decision was a judicial one, or that it concluded any party affected by the process; and yet such a case presents quite as much the character of a judicial proceeding, as that involved in the present inquiry. It is a general, if not universal rule, that judicial proceedings cannot regularly be had (beyond their mere initiation), without notice to those to be affected by them, and giving them an opportunity to be heard. The necessity of such notice is probably the true test, by which to determine whether a proceeding is a judicial one or not. There is no evidence that such notice was given in the present case, and I am satisfied that none was necessary.
The remaining question is, whether a mandamus was the proper remedy under the circumstances disclosed by the affidavits. The statute made it the duty of the contracting board to let the work "to the lowest bidder" (1857, ch. 105, § 1), *Page 385 
and the relator was the lowest bidder. The absolute duty in this respect, which the statute imposed upon the contracting board, distinguishes this case from that of The People v. The CanalBoard (13 Barb., 432), where it was held that the Canal Board could not be compelled by mandamus to enter into a contract on behalf of the State. There was nothing in the statute under which the claim was made in that case, requiring the work to be let to the lowest bidder. The language of the act was, "contracts shall be awarded to such parties as shall propose to perform the work on terms most safe and advantageous to the State, having due regard to price, the ability of the parties, and security offered for the performance thereof." (Laws of 1851, ch. 485, § 12.) I do not see that the contracting board was authorized to exercise any discretion on the subject, in the present case, unless, perhaps, to reject all the bids and refuse to let the work at all. If, however, any bid was accepted, the board had authority to accept none but the lowest. The relator was, therefore, entitled to the contract; and if it cannot be secured to him by mandamus, he is without remedy, or, at least, without adequate remedy. A partial remedy, if any such exists, furnishes no ground for refusing the writ. (1 Barb., 34; 24 N.Y., 120.) The case is thus brought within the rule, stated by DENIO, J., in The People v. Mead
(24 N.Y., 119), that the writ of mandamus is a proper remedy "to compel executive and ministerial officers to perform official duties, where an individual has a private and pecuniary interest in such performance," and has no complete remedy by action. In the present case the rights of the public, as well as of the relator, are involved, as the State is interested in having the provisions of the act, directing the letting of work to the lowest bidder, observed.
It is urged, on the part of the defendants, that there is already a valid contract with Case, for the performance of this work, and that the court, for that reason, should not compel by mandamus the execution of another contract for the same work. Whether the contract with Case is valid or not, is a *Page 386 
question that cannot now be decided, as he is not a party to these proceedings, and has no opportunity to be heard. Assuming that it is, or may be, valid, it is obvious that inconvenience, and, to some extent, confusion, may result from a compliance with the mandamus, but it is not perceived how the probability of such inconvenience or confusion can affect the strict rights of the relator. It has been decided that, where an office is filled by a person, by color of right, a mandamus will not be issued to oust him and admit another; and cases of this kind are referred to as authorities for holding that the writ should have been denied in this case. (3 Johns. Cases, 79; 2 id., 217-247, Shephard's edition; 20 Barb., 302; 6 East, 356.) The reason on which those decisions rest is, that the proper remedy was by quo warranto,
which shows that they are not applicable to the present case, in which no quo warranto would lie.
If the application for the mandamus was one of strict right, I can discover no ground upon which it could have been refused. The granting of the writ, however, is, to some extent, a matter of discretion (1 Cow., 502; 15 Barb., 608; 4 Hill, 582); and the peculiar circumstances of the case were proper for the consideration of the court below, in deciding whether it should be issued or not. But this court has often decided that it has no jurisdiction to control the exercise of discretion in the courts below, and the present case forms no exception to the rule.
It has been also insisted, that if a mandamus was proper, an alternative writ should have been first issued. It is within the power of the court to make the writ peremptory in the first instance; and where the parties have been heard, and there is no controversy in regard to facts, I can see no objection to that course, although the practice, except in very clear or very urgent cases, is hardly to be commended. (Topping on Mandamus, 407; Crary's Prac., 286; Regina v. Fox, 2 Ad.  Ellis N.S., 246; Ex parte Goodell, 14 Johns., 325; The People v. TheJudges of Cayuga, 2 Johns. Cases, 68; The People v *Page 387 Throop, 12 Wend., 183; Ex parte Rogers, 7 Cow., 526.) The judgment of the Supreme Court should be affirmed.
Judgment reversed, and judgment for defendants.